       Case 3:19-cv-00067-MEM Document 16 Filed 06/27/19 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

EDWARD THOMAS KENNEDY                  :

                 Plaintiff             :      CIVIL ACTION NO. 3:19-67

       v.                              :         (JUDGE MANNION)

MARIA CASEY, et al.                    :

                Defendants             :

                        ORDER TO SHOW CAUSE

      The plaintiff Edward Thomas Kennedy (“Kennedy”) has filed eight pro

se lawsuits in the Middle District of Pennsylvania and twenty-one pro se

lawsuits in the Eastern District of Pennsylvania. He has named several

judges as defendants in these cases, including The Honorable Joseph F.

Leeson, Jr. and The Honorable Robert D. Mariani. Nearly all of these

lawsuits share a common, frivolous quality.

      In this case, Kennedy’s forty-two-page pro se complaint and exhibits

are littered with random facts and observations that have no apparent

relevance or bearing on any authentic legal claim. See e.g. (Doc. 1, at 10)

(“Our Republic is one dedicated to ‘liberty and justice for all.’ Minority

individual rights are the priority. The people have natural rights instead of

civil rights. The people are protected by the Bill of Rights from the majority.

One vote in a jury can stop all of the majority from depriving any one of the
       Case 3:19-cv-00067-MEM Document 16 Filed 06/27/19 Page 2 of 3




people his rights; this would not be so if the United States were a

democracy.”); (Doc. 1, at 22) (“CONFIRMATIO CARTARUM, (conforming

character) October 10, 1297, By Edward, King of England, reaffirms that the

Magna Carta may be pleaded as the Common Law before a court. This links

the Magna Carta to the Common Law. The U.S. Constitution guarantees

one’s access to the Common Law, i.e. the Magna Carta.”); (Doc. 1, at 24)

(“The singular includes the plural and the plural the singular. The word

people is both singular and plural . . . [t]he present tenses includes the past

and future tenses; and the future, the present . . . [t]he masculine gender

includes the feminine and neuter . . .[w]e the People of the United States, in

Order to form a more perfect Union, establish Justice, insure domestic

Tranquility, provide for the common defense, promote the general Welfare,

and secure the Blessings of Liberty to ourselves and out Posterity, do ordain

and establish this Constitution for the United States of America.”).

      Considering Kennedy has continued this pattern of frivolous fillings,

which typically lack coherence and rationale, this court must enforce its

responsibility to ensure that the courts do not become overwhelmed with

repetitive, meritless matters filed by people who fail to follow the rules.

Therefore, upon failure to demonstrate cause on or before July 26, 2019, this

court shall issue injunctive relief requiring Kennedy to obtain prior approval


                                     -2-
            Case 3:19-cv-00067-MEM Document 16 Filed 06/27/19 Page 3 of 3




from a judge of this court before lodging any new complaints. Because

Kennedy’s numerous frivolous fillings deal with a wide array of claims and

issues, this court cannot pinpoint a specific type of lawsuit that Kennedy

should be restricted from filling without prior approval. Thus, if Kennedy fails

to establish cause on or before July 26, 2019, he shall be required to obtain

prior approval before filing any lawsuit in this court.



           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           (1) On or before July 26, 2019, Kennedy shall respond to this order in

             writing and show cause as to why he should not be required to

             obtain prior approval of the court before lodging any new

             complaints. A failure to respond to the order in a timely manner shall

             be deemed a waiver of any opportunity to contest this order to show

             cause.



                                            s/   Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: June 27, 2019
19-67-01




                                         -3-
